Title: To Benjamin Franklin from John Adams, 28 December 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam Decr 28. 1781
I do myself the Honour to introduce to your Excellency Mr William Cheever, a Citizen of Boston who proposes to Spend Sometime in France and will be very much obliged to you for your good Councils. Any Civilities you may shew him, will be so many obligations, conferred on, Sir your most obedient and respectfull humble Servant
J. Adams
His Excellency Benjamin Franklin Esqr
 
Notation: John Adams Decr. 28. 1781
